EXHIBIT 21 Forest Laboratories, Inc. List of Subsidiaries Subsidiary Jurisdiction of Incorporation Cerexa, Inc. Delaware Cerexa UK Ltd. United Kingdom Commack Properties, Inc. Delaware FL Cincinnati I, Inc. Delaware FL Holding CV Netherlands FLI International LLC Delaware Forest Acquisition Corp. Delaware Forest Deutsche Germany Forest Finance B.V. Netherlands Forest Healthcare B.V. Netherlands Forest Laboratories Canada, Inc. Canada Forest Laboratories Holdings Limited Republic of Ireland Forest Laboratories Ireland Ltd. Republic of Ireland Forest Laboratories UK Ltd. United Kingdom Forest Nederland Netherland Forest Osterreich Austria Forest Pharmaceuticals, Inc. Delaware Forest Pharmaceutical Puerto Rico Puerto Rico Forest Research Institute, Inc. Delaware Forest Switzerland Switzerland Forest Tosara Ltd. Republic of Ireland FRXC Company, Inc. Delaware Dogwood Acquisition Corp Delaware Inwood Laboratories, Inc. New York Magnolia Acquisition Corp. Delaware Pharmax Healthcare Ltd. United Kingdom Pharmax Holding Ltd. United Kingdom Tosara Exports Ltd. Republic of Ireland
